Mr. Presiding Justice Creighton delivered the opinion of the court. This was an action commenced before a justice of the peace in Pope county, by the People of the State of Illinois, against appellant, as the keeper of a ferry on the Ohio river, at Golconda, to recover the penalty provided by the statute for failure to provide proper wharfs or landings. The cause was appealed to the Circuit Court and tried by the court without a jury, by agreement, resulting in a judgment against appellant for $50. Appellant brings the case to this court. The bill of exceptions is as follows: “ State of Illinois, ) In the Circuit Court. Pope County. j To the October term, 1897. The People of the State of Illinois v. John Field. Be it remembered that on the trial of this cause, the counsel for the people, to maintain and prove the issues on their part, gave in evidence the testimony of James Bird and Charles Compton and papers marked ‘ Exhibit A, B, C, D and E,’ as shown in the within transcript of G. W. Ballence, court reporter; to, which evidence the defendant objects as improper. The court being of the opinion that said evidence was proper, the defendant excepted to such opinion, and prayed that his exceptions might be signed, sealed and made a part of the record pursuant to the act of the legislature in such case made and provided, and it was accordingly done this 17th day of November, 1897. [Seal] Joseph P. Bobarts, Judge.” The only exception preserved in the bill of exceptions is to the admission by the court of the testimony of two witnesses and of certain papers. Appellant’s counsel fails to point out wherein this evidence is improper, and after a careful examination of it, we fail to find any substantial reason why it should not have been admitted over a mere general objection. It is contended that the evidence does not support the findings of the court. We are inclined to the same conclusions, from the evidence, reached by the trial court; but if it were not so—no exception to the findings and judgment of the court are preserved. It is suggested that an exception was noted and appears in the judgment below. “ An exception to the judgment in the judgment order, but not preserved in the bill of exceptions, is the same as no exception at all.” Mitchell v. Mackey-Nisbit, 69 Ill. App. 186. The judgment of the Circuit Court is affirmed.